DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-14 in the reply filed on September 26, 2022 is acknowledged.  Withdrawn claims 1-10 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the upper portion” and “the lower portion” in the 3rd and 2nd to last lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recites “an upper bezel portion” and “a lower bezel portion” but not upper and lower portions.  For purposes of examination, “the upper portion” and “the lower portion” in the 3rd and 2nd to last lines of the claim is being construed as referring back to the upper and lower bezel portions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolero et al. (U.S. Patent Application Publication No. 2003/0153810 A1) in view of Hoheisel (U.S. Patent Application Publication No. 2007/0009698 A1).
Regarding claim 11, Bertolero discloses a system for displaying medical imaging information to a medical professional in a clinical environment (Abstract of Bertolero, video monitor for surgical treatment) comprising: an electronic display device having a bezel with an upper bezel portion and a lower bezel portion (Abstract of Bertolero, video monitor for surgical treatment; FIG. 9A of Bertolero, monitor has bezel or border between screen and frame): a disposable cover comprising: a rectangular sheet of film, which has a top edge and a bottom edge, a front face and a back side (Abstract of Bertolero, surgical drape for draping the video monitor; [0061] of Bertolero, drape includes transparent section positioned to cover the viewing panel of monitor; FIG. 8A of Bertolero, viewing panel of monitor is rectangular so transparent section for covering monitor would also be rectangular and have top and bottom edges; drape would necessarily be disposable since it could be disposed of after use); a first strip of adhesive across a top portion of the back side of the rectangular sheet; a second strip of adhesive across the back side of the rectangular sheet ([0061] of Bertolero, drape has fastening means around perimeter which may be adhesive strips); and the disposable cover being configured so as to permit unfurling of the same, wherein the rectangular sheet is attached to the upper portion by the first strip of adhesive and attached to the lower portion by the second strip of adhesive ([0061] of Bertolero, drape has fastening means around perimeter for covering video monitor which may be adhesive strips).  
Bertolero does not specifically disclose a predetermined foldback location on the front face between the top edge and the bottom edge.  The surgical drape of Bertolero, however, is flexible ([0061] of Bertolero) and could therefore be folded (i.e., have a foldback location) between the top and bottom edges.
Bertolero does not specifically disclose that the cover (i.e., drape) is a rolled disposable cover.  Bertolero, however, discloses that the drape can be folded and packaged in a sterile package ([0082] of Bertolero).  Hoheisel discloses a device for protecting a display during a medical procedure ([0003] of Hoheisel) comprising a film protective element which can be folded or rolled ([0008] of Hoheisel).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the drape of Bertolero as a rolled film since Hoheisel establishes that it was known to provide protective films for medical displays in such a form ([0008] of Hoheisel).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Bertolero does not specifically disclose a plurality of elongated sleeves, disposed about the electronic display device and one of the covers disposed inside each of said plurality of elongated sleeves.  Bertolero, however, discloses disposing the surgical drape in a sterile package ([0061] of Bertolero) and Hoheisel suggests rolling the drape for packaging ([0008] of Hoheisel).  The protective package of Bertolero is a protective cover and is therefore a sleeve.  In addition, since the drape in rolled form would necessarily be elongate, the packaging would also necessarily be elongate to enclose the rolled drape.  Bertolero also discloses that prepackaging the drape in a sterile package allows for easy preparation of the monitor prior to each operation so that the viewing monitor can be draped by simply opening the package and wrapping the drape around the monitor ([0061] of Bertolero).  Bertolero therefore suggests providing multiple prepackaged drapes near the monitor to facilitate draping the monitor prior to each operation.  Moreover, by providing the packaged drapes near the monitor, the viewing monitor can be draped by simply opening the package and wrapping the drape around the monitor ([0061] of Bertolero) without having to retrieve a packaged drape from a location distant from the monitor.
Regarding claim 12, Bertolero does not specifically disclose that said plurality of elongated sleeves disposed about said electronic display device are contained in predetermined space about said electronic display device.  However, Bertolero suggests providing multiple prepackaged drapes near (i.e., in a predetermined space about) the monitor to facilitate draping the monitor prior to each operation (see rejection of claim 11 above).  
Regarding claim 13, Bertolero discloses that each of said plurality of elongated sleeves are substantially identical and each rolled disposable cover therein are substantially identical ([0061] of Bertolero, drape prepackaged in a sterile package).  
Regarding claim 14, Bertolero does not specifically disclose that said plurality of elongated sleeves are coupled to said electronic display device.  Bertolero, however, suggests providing multiple prepackaged drapes near the monitor to facilitate draping the monitor prior to each operation (see rejection of claim 11 above).  Hoheisel discloses a dispenser #4 for a protective element affixed to a frame #12 which is coupled to a monitor #1 (FIG. 1 of Hoheisel).  The monitor and protective element in Hoheisel are therefore indirectly coupled together.  Hoheisel therefore establishes that it was known to couple a protective element dispenser to a monitor.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to couple the prepackaged drapes to the monitor in order to provide the drapes in close proximity since Hoheisel establishes that it was known to couple a dispenser for protective elements to a display.  As set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolero in view of Hoheisel as applied to claim 11 above and further in view of Takayama (Japanese Patent Publication No. JP 2004-97533, machine language translation provided and cited below).  
Regarding claims 18 and 19, Bertolero does not specifically disclose a first liner removably disposed on the first strip of adhesive as recited in claim 18 or a second liner removably disposed on the second strip of adhesive as recited in claim 19.  Takayama, however, discloses a drape for a medical instrument which has a glue surface for fixing the drape on the medical instrument (Abstract of Takayama).  Takayama discloses covering the glue surface with a protective sheet that protects the glue surface and which is peeled off to expose the adhesive surface (pg. 2 of Takayama).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the adhesive strips of Bertolero with a protective sheet.  One of skill in the art would have been motivated to do so in order to protect the adhesive surface of the strips as taught by Takayama (pg. 2 of Takayama).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746